Motion Denied as Moot; Order issued October 6, 2011 Withdrawn, and Order filed
October 7, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00437-CR
                                    ____________

                    LASHAWN MONIQUE DARNELL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


          On Appeal from the County Court at Law No. 3 & Probate Court
                             Brazoria County, Texas
                          Trial Court Cause No. 178818


                                         ORDER

       The State filed a motion requesting supplementation of the record in this case. On
October 6, 2011, the court granted the motion and issued an order for the Brazoria County
District Clerk to file the original of State’s Exhibit 1, a surveillance video, on or before
October 28, 2011. The original of State’s Exhibit 1 was included with the clerk’s record
that was filed with this court on May 19, 2011. Accordingly, we issue the following order.
      This court’s order of October 6, 2011, granting the State’s motion to supplement the
record with the original of State’s Exhibit 1 is WITHDRAWN, and the State’s motion is
DENIED AS MOOT.

                                    PER CURIAM




                                           2